Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 1 of 33 Page ID #:1



 1    David C. Wakefield, Esq. Bar #: 185736
 2    Lightning Law, APC
      10620 Treena Street, Suite 230
 3
      San Diego, CA 92131
 4    Telephone: 619.485.4300; Facsimile: 619.342.7755
      E-mail: dcw@DMWakeLaw.com; wakefieldlawassistant@gmail.com
 5
      Attorney for Plaintiffs
 6

 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA

 9
       UNITED AFRICAN-ASIAN                    Case No:
 10    ABILITIES CLUB, ON BEHALF
 11
       OF ITSELF AND ITS                       COMPLAINT
       MEMBERS; ANNA MARIE
 12    WIGGINS, An Individual, ON              DISCRIMINATORY
 13    BEHALF OF ROBERT AARON                  PRACTICES
       MCKISSICK                               [US Fair Housing Act of 1988 [42
 14
                                               U.S.C. §§ 3600 et seq, §3604(c),
 15                        Plaintiffs,         §3604(f)(1-3), et seq.; CA
                                               Government Code 12925, 12927,
 16
             v.                                12955; CA Civil Code §§ 51, 52,
 17                                            54.3
 18
       DIRECTORS GUILD OF
       AMERICA, INC.; BIT                      DEMAND FOR JURY TRIAL
 19    HOLDINGS SEVENTY-TWO,
 20    INC.; LEGACY PARTNERS
       SUNSET LOFTS LLC; AND
 21
       DOES 1 THROUGH 10, Inclusive
 22
                           Defendants.
 23
                                         INTRODUCTION
 24
      1.    Plaintiffs make the following allegations in this civil rights action:
 25
                                 JURISDICTION AND VENUE
 26
      2.      The federal jurisdiction of this action is based on the 42 U.S.C. §§ 3601,
 27

 28

                       1
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 2 of 33 Page ID #:2



 1
      3604 et. seq. - the U.S. Fair Housing Act Amendments of 1988 (Defendants’
 2
      apartment property consist of four (4) or more residential units), and 42 U.S.C. §
 3
      12101 et. seq., the federal Americans With Disabilities Act. Venue is proper in this
 4
      United States District Court for the Central District of California pursuant to 28
 5
      U.S.C. § 1391(b), because a substantial part of Plaintiffs’ claims arose within said
 6
      Judicial District.
 7
                               SUPPLEMENTAL JURISDICTION
 8
      3.      This United States District Court for the Central District of California has
 9
      supplemental jurisdiction over the California state claims as alleged in this
 10
      Complaint pursuant to 28 U.S.C. § 1367(a).
 11
                      NAMED DEFENDANTS AND NAMED PLAINTIFFS
 12
      4.    The term Plaintiffs as used herein specifically include the corporate Plaintiff
 13
      entity known as the United African-Asian Abilities Club, On Behalf Of Itself And Its
 14
      Members (hereinafter referred to as “Club” or “UAAAC”); and the individual
 15
      Plaintiff Anna Marie Wiggins and Robert Aaron Mckissick (hereinafter referred to as
 16
      “Wiggins” or the “named Individual Plaintiff”. The Plaintiff Club and Plaintiff
 17
      Wiggins are sometimes collectively referred to as the “named Plaintiffs” or
 18
      “Plaintiffs”.
 19
      5.    Plaintiff United African-Asian Abilities Club (UAAAC) is registered and in
 20
      good standing as a Nevada non-profit corporation. The named individual Plaintiff
 21

 22
      Wiggins is a member of the Plaintiff Club organization. Members of Plaintiff Club

 23
      referred to herein below, but are not named as plaintiffs are Mary Wambach,

 24
      Theodore Pinnock, Jessie James Lee, and Jack Pinnock.

 25
      6. Plaintiffs are informed, believe, and thereon allege that named Defendants

 26
      DIRECTORS GUILD OF AMERICA, INC.; BIT HOLDINGS SEVENTY-TWO,

 27
      INC.; and/or LEGACY PARTNERS SUNSET LOFTS LLC, are the operators of the

 28

                           2
                                                                                 COMPLAINT
                                                                                    CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 3 of 33 Page ID #:3



 1
      apartment rental business known as 7950 West Sunset Apartments located at 7950 W
 2
      Sunset Blvd, Los Angeles, CA 90046-3356. Plaintiffs are informed, believe, and
 3
      thereon allege that Defendants DIRECTORS GUILD OF AMERICA, INC.; BIT
 4
      HOLDINGS SEVENTY-TWO, INC.; and/or LEGACY PARTNERS SUNSET
 5
      LOFTS LLC, are the owners, operators, and/or lessors of the real property located at
 6
      7950 W Sunset Blvd, Los Angeles, CA 90046-3356 (hereinafter referred to as the
 7
      “Property”).
 8
      7.    Defendants DIRECTORS GUILD OF AMERICA, INC.; BIT HOLDINGS
 9
      SEVENTY-TWO, INC.; and LEGACY PARTNERS SUNSET LOFTS LLC are, and
 10
      at all times mentioned herein were, a business or corporation or franchise, organized
 11
      and existing and/or doing business under the laws of the State of California.
 12
      Defendants Does 1 through 10, were at all times relevant herein subsidiaries,
 13
      employers, employees, and/or agents of the named Defendants.
 14
                                   CONCISE SET OF FACTS
 15
      8.    The named Individual Plaintiff Wiggins is the sister of Robert Aaron
 16
      McKissick who has cerebral palsy, uses a wheelchair for mobility, and is unable to
 17
      walk any distance. McKissick is totally dependent on Plaintiff Wiggins. Plaintiff
 18
      Wiggins and McKissick are also members of the Plaintiff Club. The individual
 19
      Plaintiff Wiggins intended to go the Defendant’s Property to access Defendants’
 20
      rental services. Plaintiff Wiggins has actual knowledge of the overt and obvious
 21
      physical and communication barriers at Defendants’ Property. Plaintiff Wiggins
 22
      determined that the open and obvious physical barriers that exist at Defendants’
 23

 24
      Property directly related to her brother’s disabilities, and that it would be impossible

 25
      or extremely difficult for them to physically access Defendants’ on-site rental

 26
      services. Plaintiff Wiggins had knowledge and determined that it would be futile

 27
      gesture for her to go to the Property. The named Individual Plaintiff Wiggins was

 28

                       3
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 4 of 33 Page ID #:4



 1
      deterred by her actual knowledge of the physical and communication barriers that
 2
      exist at Defendants’ Property and website. See ¶¶ 25.
 3
      9. The named Individual Plaintiff attempted to use Defendants’ website to access
 4
      Defendants’ online rental services, but had great difficulty due to her brother’s
 5
      disabilities. The named Individual Plaintiff also could not determine from
 6
      Defendants’ website content whether Defendants’ rental office and common areas
 7
      were physically accessible to her brother. The named Individual Plaintiff requested
 8
      that Plaintiff Club assist her to obtain information regarding the physical
 9
      accessibility of Defendants’ on-site office where Defendants’ offer its rental services.
 10
      In response to the named Individual Plaintiff’s request, Plaintiff Club sent one of its
 11
      members to Defendants’ physical on-site office. The named Individual Plaintiff
 12
      personally reviewed all the information and photographs of Defendants’ property.
 13
      As a result, the named Individual Plaintiff has actual knowledge of the overt and
 14
      obvious physical and communication barriers at Defendants’ Property. The named
 15
      Individual Plaintiff determined that the open and obvious physical barriers that exist
 16
      at Defendants’ Property directly related to her brother’s disabilities, and that it would
 17

 18
      be impossible or extremely difficult for them to physically access Defendants’ on-

 19
      site rental services. See ¶¶ 25. The named Individual Plaintiff had actual knowledge

 20
      and determined that it would be futile gesture for her to go to the Property. The

 21
      named Individual Plaintiff was deterred by her actual knowledge of the physical and

 22
      communication barriers that exist at Defendants’ Property and website. The named

 23
      Individual Plaintiff made a written request to Defendants’ for an accommodation to

 24
      have equal access to Defendants’ rental services and to eliminate the communication
 25   and physical barriers to Defendants’ rental services, both online and at the property.
 26   At the end of this action, the named Individual Plaintiff intends to return to
 27   Defendants’ website and physical rental office location to obtain rental information
 28

                       4
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 5 of 33 Page ID #:5



 1
      and verify that the communication and physical barriers to Defendants’ rental
 2
      services are removed.
 3
      10.   The named Plaintiff Club is an organization that advocates on the behalf of its
 4
      members with disabilities when their civil rights and liberties have been violated.
 5
      Plaintiff Club investigated Defendants’ websites and apartment Property in March,
 6
      2021, in April, 2021, and in May, 2021. Plaintiff Club member Sharon Riguer
 7
      investigated the Property on the Internet websites. Club member Theodore Pinnock
 8
      also investigated the property. The results of the research from Club Member Sharon
 9
      Riguer are contained in the Exhibit B to this Complaint. Club members ascertained
 10
      that Defendants’ rental services at Defendants Property were not physically
 11
      accessible to Wiggins by a Club member who went to Defendants’ apartment
 12
      Property, and said Club member attempted to access Defendants’ on-site rental
 13
      services.
 14
      11.   Plaintiff Club diverted its time and resources from its normal purposes
 15
      because of Defendants’ service, policy, program and physical barriers to Defendants
 16
      rental services at Defendants’ websites and Property. Club personnel conducted
 17
      detailed Internet searches to determine if Defendants provide large print, deaf
 18
      interpreter, therapy animal, the required reasonable accommodation policy, and
 19
      required reasonable modification policy. Further, the Club retained contractors to
 20
      investigate said policies, to survey the property, to photograph the property, to
 21

 22
      investigate when the Property was constructed, to investigate the Property ownership

 23
      and to have an access report prepared. Plaintiff Club also diverted staff to

 24
      investigate Defendants' Internet presence to determine compliance with the FHA and

 25
      ADA. Plaintiff Club also investigated Defendants' written rental materials such as

 26
      brochures, rental applications and leases. Moreover, Plaintiff Club made an oral

 27
      investigation to ascertain Defendants' companion animal, deaf interpreter and

 28

                       5
                                                                                 COMPLAINT
                                                                                    CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 6 of 33 Page ID #:6



 1
      reasonable accommodation and reasonable modification policies. Plaintiff Club also
 2
      caused a physical access consultant to be retained to survey Defendants' facility.
 3
      Plaintiff Club’s findings regarding Defendants’ rental services and facilities were
 4
      incorporated into an Access Report. The Access Report also details the known overt
 5
      and obvious physical access violations at the Property, but it is not intended as an
 6
      exhaustive list of existing violations. Due to these necessary activities to investigate,
 7
      Plaintiff Club’s time and resources were diverted from its normal activity. Plaintiff
 8
      Club suffered injury and also suffered monetary damages due to the diversion of the
 9
      Club’s resources from its normal purposes.
 10
      12.   Plaintiff Club members include, but are not limited to, those persons listed
 11
      below as Club members, along with examples of their individual disabilities.
 12
      Plaintiff Club member Mary Wambach has complete deafness. In addition to other
 13
      methods, Wambach uses video phone texting to communicate. Member Wambach
 14
      went to Defendants’ websites to find video texting, TTY, the California Relay
 15
      System or any other way of texting Defendants. Member Wambach did not find any
 16
      such communication method on Defendants’ website. Video phone texting requires
 17
      an internet connection and requires the recipient to have an interpreter online.
 18
      Wambach alleges that Defendants have the resources to provide one or more of the
 19
      alternate communication services. Club member Mary Wambach is not a named
 20
      plaintiff. Plaintiff Club member Theodore Pinnock has cerebral palsy and uses a
 21

 22
      wheelchair for mobility. Pinnock also has severe speech impediment. He uses

 23
      texting to communicate with people that do not know him. Pinnock went to

 24
      Defendants’ websites for the apartments. Mr. Pinnock did not find any way to text

 25
      Defendants concerning the apartments. Mr. Pinnock is a former licensed lawyer

 26
      residing outside California. Mr. Pinnock needs to move back to California for

 27
      numerous family reasons and to meet California State Bar reinstatement

 28

                       6
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 7 of 33 Page ID #:7



 1
      requirements. Mr. Pinnock has a US Skype number and a cellphone for texting.
 2
      Moreover, Mr. Pinnock has the capability to text online. Mr. Pinnock attempted to
 3
      text Defendants, but he was not able to text the Defendants about the apartments.
 4
      Club Member Theodore Pinnock is not a named Plaintiff. Plaintiff Club member
 5
      Jack Pinnock. Jack Pinnock is an officer of Plaintiff Club. Jack Pinnock has an
 6
      impaired vision or low vision disability. Jack Pinnock requires large print on
 7
      websites. The websites managed by the Defendants contain small print at the bottom
 8
      pages of the websites. Jack Pinnock had difficulty reading the print. Club member
 9
      Jack Pinnock is not a named plaintiff. Plaintiff Club member Jessie James Lee. Lee
 10
      is a member of Plaintiff Club. Lee has an impaired vision disability. Lee requires
 11
      large print on websites. The websites managed by the Defendants contain small print
 12
      on each of the bottom pages of the websites. Lee had difficulty reading the print.
 13
      Club member Jessie James Lee is not a named plaintiff. Plaintiff Club member
 14
      Robert A. McKissick has cerebral palsy, he uses a wheelchair for mobility, and he
 15
      also has severe speech and vision disabilities.
 16
      13.   Plaintiffs allege that Defendants control, operate, and maintain a website at
 17
      https://www.7950westsunset.com/ where Defendants offer its rental services.
 18
      Additionally, Defendants have a physical office location at the Property where they
 19
      also offer their rental services. Plaintiffs allege that Defendants’ websites have a
 20
      close nexus to Defendants’ on-site rental services because the websites refer to
 21

 22
      Defendants’ rental services that are offered at Defendants’ actual physical rental

 23
      office. Therefore, Plaintiffs allege that the websites are also places of public

 24
      accommodation. Defendants control the websites to the extent that Defendants can

 25
      change the website content to make modifications to comply with the FHA and

 26
      ADA. Therefore, Plaintiffs allege that Defendants can modify the content of

 27
      Defendants’ websites to improve access for Plaintiffs and people with disabilities.

 28

                       7
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 8 of 33 Page ID #:8



 1
      14.   In this case, the named Plaintiffs allege that the Defendants failed to provide a
 2
      TTY number or the text messaging system for Plaintiffs and other people that are
 3
      deaf or people with speech conditions. Plaintiff Club member Wambach is deaf and
 4
      both Wambach and Theodore Pinnock have a speech disability. Moreover, Plaintiff
 5
      Club alleges that the Defendants did not modify their websites to eliminate non-
 6
      readable text to allow the blind and people with low vision to use the screen reader
 7
      software to access the information on the website, yet they also failed to use large
 8
      print on their websites. See Exhibit B to this Complaint. Plaintiffs assert that most
 9
      popular screen reader programs are called Jobs Access With Speech or “JAWS” and
 10
      Apple’s VoiceOver Software. Defendants actions discriminate against Plaintiff
 11
      Club, specifically Club members James Lee and Jack Pinnock, who both have low
 12
      vision disabilities. Each of the Club members above cannot use the websites
 13
      controlled by the Defendants. Modifications to Defendants’ websites will not
 14
      fundamentally alter the rental services provided and will also not cause an undue
 15
      burden to Defendants, because the cost is less than One Thousand Dollars ($1,000).
 16
      15.   On March 17, 2021 and April 7, 2021, Plaintiff Club attempted to make a
 17
      request to the Defendants for reasonable accommodation at the property. On May 3,
 18
      2021, the named individual Plaintiff Wiggins and Plaintiff Club emailed to the
 19
      Defendants a written request for a reasonable accommodation. In May, 2021,
 20
      Plaintiff Wiggins and Plaintiff Club, mailed a written request for a reasonable
 21

 22
      accommodation. Defendants failed to respond to both Plaintiffs requests for

 23
      reasonable accommodation as of the date of the filing of this Civil Complaint.

 24
      16.   Plaintiffs are not able to access Defendants rental services due to existing
 25   overt and obvious communication and physical barriers to access Defendants’ rental
 26   services both at its online website and at the onsite physical office. Due to the overt
 27   and obvious physical barriers as alleged herein below, which are required to be
 28

                       8
                                                                                 COMPLAINT
                                                                                    CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 9 of 33 Page ID #:9



 1
      removed, Plaintiffs requested that Defendants accommodate them to provide access
 2
      to Defendants’ rental services.
 3
      17.   The named Plaintiffs allege that an accommodation is also obvious when a
 4
      whole group of the protected persons requires it. For example, when the public
 5
      without disabilities are required to get up to a second level, the public would be very
 6
      disturbed if they were required to request steps to go up to second level. When the
 7
      accommodation is specific to a particular person with a disability, then that person
 8
      may be required to make a request, because the accommodation is not obvious.
 9
      18.   Plaintiffs allege that they are not required to make a request for reasonable
 10
      accommodation and for auxiliary aids when the barriers to communication are overt
 11
      and obvious. However, in the present case, Plaintiffs did make such requests for
 12
      accommodation to eliminate overt and obvious barriers to its rental services
 13
      communications. Plaintiffs allege that providing effective contact information for
 14
      Defendants’ rental services on the internet is an obvious accommodation. The
 15
      general public does not need to request a contact number from the Defendant
 16
      apartment owner or operator when they desire to rent a place. Defendants provide the
 17
      contact number on their website. Therefore, Plaintiffs allege that Defendants are
 18
      required to provide the obvious accommodation of effective communication for
 19
      people that are deaf or with speech impediment on their website without a request.
 20
      Defendants must make their rental services accessible without the need for a prior
 21

 22
      request. Furthermore, Defendants have a duty to remove architectural barriers and

 23
      communication barriers to their rental services without request.

 24
      19. Plaintiffs allege that there is disparate treatment on the internet related to the

 25
      amenities being offered to people without disabilities and people with disabilities.

 26
      All the below facts and the facts stated elsewhere herein have a disparate impact on

 27
      the disability community. The named Plaintiffs experienced and have knowledge of

 28

                       9
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 10 of 33 Page ID #:10



  1
       the below facts that the Plaintiffs ascertained from Defendants’ websites. Defendant
  2
       operates an apartment property. The property is located at 7950 W Sunset Blvd, Los
  3
       Angeles, CA 90046. The property was built in 2008 and has 5 stories with 183 units.
  4
       The rent is approximately: Hayworth: $2,623 – $2,629, 1 bed, 1 bath, 754 sq ft,
  5
       $1,000 deposit. Wilshire: $2,798 – $2,817, 1 bed, 1 bath, 780 sq ft, $1,000 deposit.
  6
       Beverly: $3,368, 2 beds, 2 baths, 1,102 sq ft, $1,500 deposit. Melrose: $3,393, 2
  7
       beds, 2 baths, 1,137 sq ft, $1,500 deposit. Robertson: $3,218 – $3,232, 2 beds, 2
  8
       baths, 1,069 sq ft, $1,500 deposit. The internet provides a wealth of information
  9
       regarding the property. The internet advertises that the property has amenities that
  10
       include: Lofty 9 to 19 Foot Ceilings in Select Apartment, On-Site Guest and Visitor
  11
       Parking, Patios and Balconies on Select Apartments, Views of Downtown Los
  12
       Angeles, Package Service, Wi-Fi at Pool and Clubhouse, Laundry Facilities,
  13
       Controlled Access, Property Manager on Site, Concierge, Recycling, Renters
  14
       Insurance Program, Online Services, Pet Play Area, Elevator, Business Center,
  15
       Clubhouse, Lounge, Disposal Chutes, Conference Room, Fitness Center, Sauna, Spa,
  16
       Pool, Gated, Roof Terrace, Sundeck, Courtyard, Grill, High Speed Internet Access,
  17
       Washer/Dryer - In Unit, Air Conditioning, Heating, Smoke Free, Cable Ready,
  18
       Double Vanities, Tub/Shower, Intercom, Sprinkler System, Framed Mirrors,
  19
       Wheelchair Accessible (Rooms), Dishwasher, Disposal, Ice Maker, Granite
  20
       Countertops, Stainless Steel Appliances, Pantry, Island Kitchen, Kitchen,
  21

  22
       Microwave, Oven, Range, Refrigerator, Freezer, Hardwood Floors, Carpet, Tile

  23
       Floors, Vinyl Flooring, Dining Room, Family Room, Views, Walk-In Closets, Linen

  24
       Closet, Double Pane Windows, Window Coverings, Large Bedrooms, Balcony,

  25
       Patio, Dogs Allowed, Pet Limit 2, Weight limit 25 lb, Pet interview Not required

  26
       Spayed/Neutered Not required, Declawed Not required, Pet deposit $500, Monthly

  27
       pet rent $50, Cats Allowed Pet Limit 2 Pet interview Not required, Spayed/Neutered

  28

                        10
                                                                                 COMPLAINT
                                                                                    CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 11 of 33 Page ID #:11



  1
       Not required, Declawed Not required, Pet deposit $250, Monthly pet rent $25,
  2
       Parking Surface Lot Covered, Garage, Application Fee $40. The property advertises
  3
       on https://www.7950westsunset.com/, https://www.yelp.com/biz/7950-west-sunset-
  4
       los-angeles-3, https://www.rentcafe.com/apartments/ca/los-angeles/7950-west-
  5
       sunset-apartments/default.aspx, https://www.trulia.com/c/ca/los-angeles/7950-west-
  6
       sunset-7950-w-sunset-blvd-los-angeles-ca-90046—2115628797,
  7
       https://hotpads.com/7950-west-sunset-los-angeles-ca-90046-skhq83/pad,
  8
       https://www.apartmentguide.com/apartments/California/Los-Angeles/7950-West-
  9
       Sunset/82883/, https://www.apartmentratings.com/ca/los-angeles/7950-west-
  10
       sunset_9199332346275144019/. It is very important to know that on
  11
       https://www.apartmentlist.com/ca/los-angeles/7950-west-sunset,
  12
       https://www.apartmentfinder.com/California/Los-Angeles-Apartments/7950-West-
  13
       Sunset-Apartments , https://www.apartmentguide.com/apartments/California/Los-
  14
       Angeles/7950-West-Sunset/82883/there is the equal housing opportunity logo. The
  15
       plaintiff alleges that there is disparate treatment on the internet related to the
  16
       amenities being offered to people without disabilities and people with disabilities.
  17
       For example, the tow signage was not installed. The accessible parking space had an
  18
       access aisle, which was not van accessible. The aisle did not have the “no parking”
  19
       included in the access aisle. The office had a high threshold. There was no
  20
       International Symbol of Accessibility signage. The Internet does not state the
  21

  22
       accessible amenities at all. Also, the statement the “equal housing opportunity

  23
       statement” is misleading. In fact, the property is not completely accessible. All the

  24
       above facts and the facts stated herein have a disparate impact on the disability

  25
       community.

  26   20.   On Defendants’ websites, they allow the public without deafness and without
  27   speech impairments to participate by providing them with a telephone number to
  28

                        11
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 12 of 33 Page ID #:12



  1
       call. However, Plaintiff Club members that are deaf and or with speech impairments
  2
       are denied equal access to participate because the Defendants do not have any
  3
       effective communication.
  4
       21.   Defendants provide websites for people without disabilities to benefit from the
  5
       rental services without going to the apartments to learn about the properties.
  6
       However, for people with disabilities that require the access to the facility, the
  7
       Defendants do not provide any information on the websites regarding if the rental
  8
       office is accessible. Moreover, the Defendants provide the telephone number for the
  9
       public to call to inquire about the rental services without providing any effective
  10
       alternative communications for Plaintiffs and other people that are deaf or have
  11
       speech impairments.
  12
       22.   For people without disabilities, the Defendants provide all of the information
  13
       on their websites. For Plaintiffs with disabilities, Defendants require them to travel to
  14
       the Property to determine if it is accessible, then require them to request the effective
  15
       communication, and then thereafter to request a reasonable accommodation to the
  16
       overt and obvious communication barrier. Therefore, Defendants require Plaintiffs
  17

  18
       and other people with disabilities to suffer a separate benefit.

  19
       23.   Additionally, the named Plaintiffs are alleging photograph discrimination

  20
       related to the physical access of each of the apartments within Exhibit B to this

  21
       complaint. The purpose of Defendants’ internet photographs is to entice perspective

  22
       renters to apply online or to contact the Defendants to rent a place. Defendants’

  23
       internet photographs only entice people without mobility disabilities. Defendants’

  24
       internet photographs exclude any photographs of any accessible features that would
  25   aid the Plaintiffs. For example, there is no photograph of accessible parking. There
  26   are no photographs of the accessible route to the rental office. There are photographs
  27   of the accessible route to the manager's office. There are no photographs related to
  28

                        12
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 13 of 33 Page ID #:13



  1
       the access to get into and use the rental or manager's office. There are no
  2
       photographs related to the accessible route of the common area. There are no
  3
       photographs of the accessible units. In fact, all the photographs lead a person with a
  4
       mobility disability to believe that the apartments are not accessible, or that they must
  5
       have someone go to the properties to make sure it is accessible. However, people
  6
       without disabilities are not required to go to the Property to see if it is accessible.
  7
       24.   Defendants websites and Defendants’ rental services are not integrated for
  8
       people with disabilities as required. Plaintiffs are required to request an
  9
       accommodation. People without disabilities can access the websites and the rental
  10
       services without any problem, but Plaintiffs and other people with disabilities are
  11
       required to request for separate rental services. People with mobility conditions are
  12
       not integrated when using the websites because they must go to the apartments to
  13
       determine if they are accessible, but people without disabilities need only access
  14
       Defendants’ websites to determine they can use them. People that are blind and with
  15
       low vision disabilities must request help to read the website information because the
  16
       printed information is too small, but people without disabilities can access the
  17

  18
       websites without asking for help. Plaintiffs and other people with deafness or people

  19
       with speech condition must ask for help calling the number on the websites, because

  20
       Defendants fail to provide a TTY number to contact, or Defendants fail to provide a

  21
       texting system. Defendants discriminated against the Plaintiffs.

  22
       25.   Plaintiff Club member went to Defendant’s apartment facilities at the Property

  23
       to attempt to access Defendants’ rental services. Defendants provide rental

  24
       information, rental applications, and other rental services at the on-site office.

  25
       Defendants’ agents confirmed to the Plaintiffs that rental information, rental

  26
       applications, and other rental services were available at the on-site office.

  27
       Defendants’ rental services at the Property office are not accessible. The Named

  28

                        13
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 14 of 33 Page ID #:14



  1
       Individual Plaintiff has actual knowledge of Defendants’ overt and obvious physical
  2
       barriers, that relate to this Plaintiff’s disabilities, to Defendants’ Property on-site
  3
       office that provides rental services that this Named Individual Plaintiff intended to
  4
       visit but this Plaintiff was deterred from accessing Defendant’s rental services at the
  5
       office located on the Property. With respect to Defendants’ rental services located in
  6
       the office at the Property, the named individual Plaintiff determined that overt and
  7
       obvious architectural barriers and communication barriers exist that relate to his
  8
       disabilities, that include but are not limited to, the following: Defendants’ path of
  9
       travel from the sidewalk to the office is not accessible since it has step changes in
  10
       level along the path. There are numerous step changes in level that must be
  11
       traversed to access the complex and the office. The existing elevator fails to serve
  12
       the office, making the office completely inaccessible Defendants do not provide the
  13
       required directional signage as to the designated path of travel from the sidewalk to
  14
       Defendant’s office. The Named Individual Plaintiff uses a wheelchair for mobility
  15
       and these step changes in level and the other stated issues cause the path of travel
  16
       and the office entry to be not accessible. Defendants failed to provide any
  17
       directional signage indicating an alternate accessible path of travel to the office.
  18
       Defendants failed to provide the required fully compliant van accessible disabled
  19
       parking for the office. Defendants failed to provide a dimensionally compliant van
  20
       accessible disabled parking space and disabled parking access aisle, the required
  21

  22
       disabled parking signage, including tow away signage, fine signage, ground

  23
       markings, and failed to locate said parking on a level surface and nearest the office.

  24
       Defendants also failed to provide compliant tow away signage. The Named

  25
       Individual Plaintiff requires the use of a compliant van accessible disabled parking

  26
       space to safely exit and re-enter the vehicle. Defendants’ failure to provide the

  27
       required compliant disabled parking, disabled parking access aisle, disabled parking

  28

                        14
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 15 of 33 Page ID #:15



  1
       disability signage, access aisle, and disability ground markings, such that the Named
  2
       Individual Plaintiff is not able to safely park at Defendants’ establishment since the
  3
       individual Plaintiff may be precluded from exiting or re-entering the vehicle if the
  4
       disabled parking and disabled parking signage is not present and others park
  5
       improperly. Additionally, Defendants failed to provide the required accessible path
  6
       of travel from the parking area to the office since the existing path of travel has step
  7
       changes in level. Additionally, Defendants overt and obvious communication
  8
       barriers were also present at the office in March, 2021, and a second time in April,
  9
       2021. Defendants failed to provide any method of text communication with their
  10
       rental services and failed to publish any information as to how to initiate text
  11
       communication contact. The Named Individual Plaintiff had actual knowledge of
  12
       these barriers at Defendants’ Property that Plaintiff intended to visit, and the Named
  13
       Individual Plaintiff was deterred from accessing Defendants’ rental services at the
  14
       Property again in May, 2021. See Property photos in Exhibit B.
  15
       26.   Plaintiff Club and the named Individual Plaintiff desire to make sure that
  16
       Defendants’ rental services at Defendants’ physical office location and Defendants’
  17

  18
       websites are fully accessible to Plaintiff Club’s members, the named Individual

  19
       Plaintiff, and other people with disabilities. Plaintiff Club, its Club members, and the

  20
       named Individual Plaintiff all have actual knowledge of Defendants’ discriminatory

  21
       conditions, and they are currently deterred from attempting further access until the

  22
       barriers are removed. Plaintiff Club and the named Individual Plaintiff intend to

  23
       return to Defendants’ Property and Defendants websites at the end of this action to

  24
       obtain rental services, and to verify that the communication and architectural barriers
  25   are removed. The named Plaintiffs’ intent to return is genuine. In this case, Plaintiff
  26   Club has numerous members residing near Defendants Property. Plaintiff Club’s
  27   members have actual knowledge of the discriminatory conditions as alleged herein
  28

                        15
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 16 of 33 Page ID #:16



  1
       when the Plaintiff Club investigated the Property and the rental services and
  2
       determined that the Club members would not be able to use the rental services due to
  3
       the discriminatory conditions. Therefore, Plaintiff Club members were and are
  4
       deterred from visiting the properties. Plaintiff Members were not required to
  5
       actually visit the properties. See Civil Rights Education & Enforcement Center v.
  6
       Hospitality Properties Trust, 867 F.3d 1093 (9th Cir. 2017). However, a member of
  7
       Plaintiff Cub did visit and attempt to access Defendants’ rental services at
  8
       Defendants’ physical office at the Property. Plaintiff Club and the individual
  9
       Plaintiff have specific plans to visit at the conclusion of this case to obtain rental
  10
       information and to verify the Defendants ceased its discriminatory conduct by
  11
       removing communication and physical barriers to access to the rental services.
  12

  13
        DISCRIMINATORY PRACTICES IN HOUSING ACCOMMODATIONS –
  14
       FAIR HOUSING ACT CLAIMS
  15
       27.   FHA Standing:
  16
             Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
  17
       complaint, Defendants discriminated against Plaintiffs in violation of FHA sections §
  18
       3604(f)(1- 3) and 42 § 3604(c), as further detailed below. As a result, the present
  19
       named Plaintiffs suffered injury as a result of Defendants discriminatory actions, and
  20
       named Plaintiffs now pray for damages, injunctive relief, declaratory relief, and
  21
       other relief as hereinafter stated. The Federal Fair Housing Act applies to
  22
       Defendants’ apartment complex since it has more than 4 residential units. FHA
  23
       standing is substantially broader than standing under the ADA due to the critically
  24
       important need of adequate availability of housing for the disabled. A potential
  25
       plaintiff is not even required to have an interest in renting a particular property or
  26
       dwelling to have standing. Smith v. Pacific Properties and Development Corp, 358
  27
       F.3d 1097, 1099 (9th Cir 2004) [Testers have standing to bring Fair Housing Act
  28

                        16
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 17 of 33 Page ID #:17



  1
       claims, Id 1099, 1104]. Under the Act, any person harmed by discrimination,
  2
       whether or not the target of the discrimination, can sue to recover for his or her own
  3
       injury. See Trafficante v. Metropolitan Life Ins. Co., 409 U.S. 205, 212, 93 S.Ct. 364,
  4
       34 L.Ed.2d 415 (1972). “This is true, for example, even where no housing has
  5
       actually been denied to persons protected under the Act.” San Pedro Hotel v City of
  6
       Los Angeles, 159 F.3d 470, 474-475 (9th Cir 1998). In the present case, the named
  7
       Plaintiffs alleged they suffered the injury of discriminatory conduct by Defendants,
  8
       and that the named Plaintiffs suffered monetary and other damages as a result. The
  9
       named Plaintiffs seek injunctive relief as well as damages, both of which are
  10
       available under 42 USC § 3613(c). Assuming arguendo in the present case, that
  11
       prospective injunctive relief was not available to Plaintiffs due to mootness or
  12
       otherwise, which Plaintiffs dispute; the named Plaintiffs are still permitted to recover
  13
       damages under their federal FHA claims. Harris v Itzakhi, 183 F.3d 1043, 1050 (9th
  14
       Cir 1999) [During the appeal in Harris case, the plaintiff therein moved Three
  15
       Thousand (3000) miles away and her injunctive claims became moot. However,
  16
       Plaintiff’s claim for damages survived and was not affected]. In the present case,
  17
       while Plaintiffs can satisfy the injunctive relief prudential standing requirements, the
  18
       above Ninth Circuit Harris court authority makes it clear that those prudential
  19
       standing requirements for injunctive relief are not applicable to Plaintiffs FHA
  20
       damage claims. Hence, in the present case, Plaintiffs damage claims survive even if
  21
       prospective injunctive relief is not available. The present Plaintiff Club has
  22
       organization standing separately on its own under the FHA. Additionally, under the
  23
       FHA, Plaintiff Club has associational standing to assert its Club member claims
  24
       since it only seeks injunctive and declaratory relief as to its Club members. Plaintiff
  25
       Club and the named Individual Plaintiff have standing with respect to the following
  26
       FHA claims.
  27

  28

                        17
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 18 of 33 Page ID #:18



  1
       CLAIM I: Discrimination In Violation of 42 § 3604(f)(1) - Failure To Have A
  2
       Policy For Receiving Prospective Tenant Accommodation Requests, Failure To
  3
       Train Staff, And Failure To Make The Policy Known To The Plaintiffs
  4
       28.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
  5
       complaint, the named Plaintiffs suffered discrimination by Defendants in violation of
  6
       this FHA section. This FHA statute states it is unlawful to discriminate in the sale or
  7
       rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter
  8
       because of a handicap of (A) that buyer or renter; (B) a person residing in or
  9
       intending to reside in that dwelling after it is so sold, rented, or made available; or…
  10
       §3604(f)(1) [emphasis added]. See Texas Dept. of Housing and Community Affairs
  11
       v Inclusive Communities Project, 135 S.Ct. 2507, 2519 (2015) [FHA statutory
  12
       scheme permits disparate impact claims, and those type of claims do not require
  13
       intent]. due to Defendants’ communication and architectural barriers, Defendants
  14
       discriminated against Plaintiffs by failing to have a policy, practice, or method for
  15
       Plaintiffs to make a reasonable accommodation request for equal access to their
  16
       rental services on their website or at their on-site office at the Property. Defendants
  17
       have an affirmative duty to have a policy, process to receive such accommodation
  18
       requests and to respond to said requests. See Giebeler v. M & B Associates, 343 F.3d
  19
       1143 (9th Cir. 2003). As a result, Defendant caused Plaintiffs to suffer disparate
  20
       impact discrimination.
  21

  22
       CLAIM II: Failure to Engage in Interactive Process In Violation Of The Fair
  23
       Housing Act And California Fair Employment And Housing Act
  24
       29.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
  25
       complaint, Plaintiffs suffered discrimination by Defendants in violation of FHA
  26
       section § 3604(f)(1) and § 3604(f)(2). Plaintiffs contend that Defendant failed to
  27

  28

                        18
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 19 of 33 Page ID #:19



  1
       engage in a good-faith interactive process to determine and to implement effective
  2
       reasonable accommodations so that Plaintiffs could gain equal access Defendants’
  3
       rental services, to apply for a lease, or to allow Plaintiffs to access Defendants’
  4
       physical rental office and apartments.
  5
       CLAIM III: Discrimination In Violation of 42 § 3604(f)(2)
  6
       30.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere herein this
  7
       complaint, the named Plaintiffs suffered discrimination by Defendants in violation of
  8
       this FHA section § 3604(f)(2). This FHA section states “it shall be unlawful to
  9
       discriminate against any person in the terms, conditions, or privileges of sale or
  10
       rental of a dwelling, or in the provision of services or facilities in connection with
  11
       such dwelling”. Plaintiffs more specific factual basis for this claim is set forth
  12
       above at ¶¶23-26 above. As previously stated, the named Individual Plaintiff was a
  13
       prospective renter and Plaintiff Club was also seeking rental housing on behalf of the
  14
       named Individual Plaintiff ¶¶8 – 26 above. In the instant case, Defendant’s office
  15
       located on the Property is a “facility” in connection with the rental of a dwelling and
  16
       the on-site rental services provided within the office fall within the FHA statute. In
  17
       the instant case, the named Plaintiffs both assert that Defendant’s failure to remove
  18
       communication and architectural barriers to permit access to Defendant’s on-site
  19
       rental services contained within the office is a separate, independent, actionable
  20
       violation of this FHA section § 3604(f)(2), even without reference to the ADA as a
  21
       predicate. Plaintiffs have alleged that Defendants’ Property has overt and obvious
  22
       physical barriers to access its rental services provided in its on-site office. See ¶¶25 -
  23
       26. The 9th Circuit Smith court stated that the mere observation of overt architectural
  24
       barriers is actionable. Smith at 1104 [“To read an additional standing requirement
  25
       into the statute beyond mere observation, however, ignores that many overtly
  26
       discriminatory conditions, for example, lack of a ramped entryway, prohibit a
  27
       disabled individual from forming the requisite intent or actual interest in renting or
  28

                        19
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 20 of 33 Page ID #:20



  1
       buying for the very reason that architectural barriers prevent them from viewing the
  2
       whole property in the first instance” (emphasis in original)]. The Smith court found
  3
       Defendants liable under this FHA subsection even though that case did not involve
  4
       ADA Title III claims. However, Plaintiffs did not just allege that Plaintiff Club
  5
       observed Defendant’s overt architectural barriers, but Plaintiffs alleged that a
  6
       Plaintiff Club member experienced the barriers, that the named Individual Plaintiff
  7
       had actual knowledge of Defendants’ communication and architectural barriers and
  8
       Plaintiff Wiggins was deterred from obtaining equal access to Defendant’s office
  9
       facility and its rental services located therein. Defendants also discriminated against
  10
       Plaintiffs by failing to modify its practices and policies to provide access via other
  11
       methods of access to its rental services contained within the rental office.
  12
       Defendant’s failure to remove the architectural and communication barriers to access
  13
       its facilities and the rental services located therein, or to provide an accommodation
  14
       to provide methods of alternate access to the office facility, providing rental services
  15
       constitutes the prohibited discrimination, separately and independently.
  16
       Additionally, Defendant’s conduct is also prohibited under ADA Title III and
  17
       constitutes a second, separate, independent source of discrimination against Plaintiffs
  18
       in violation of FHA § 3604(f)(2). Since Defendants discriminatory conduct involves
  19
       Defendants’ rental facilities and its rental services located therein, Plaintiffs assert
  20
       any discriminatory conduct found in violation of ADA Title III also constitutes
  21
       prohibited “discrimination” under FHA § 3604(f)(2).
  22
       CLAIM IV: Discrimination In Violation of 42 § 3604(f)(3)(A and B only)
  23
       31.   Plaintiffs do not make any claim against Defendants for a failure to “design
  24
       and construct” pursuant to § 3604(f)(3)(C). Based on the facts plead at ¶¶ 8 - 26
  25
       above and elsewhere herein this complaint, Plaintiffs suffered discrimination by
  26
       Defendants in violation of FHA sections § 3604(f)(3)(A, B) only. The FHA requires
  27
       that “….[f]or the purposes of this subsection, discrimination includes-- (B) a refusal
  28

                        20
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 21 of 33 Page ID #:21



  1
       to make reasonable accommodations in rules, policies, practices, or services, when
  2
       such accommodations may be necessary to afford such person equal opportunity to
  3
       use and enjoy a dwelling...” 42 § 3604(f)(3)(B). See also Giebeler v. M & B
  4
       Associates, 343 F.3d 1143 (9th Cir 2003). Defendants improperly refused Plaintiffs’
  5
       repeated written and other requests for an accommodation to have equal access to its
  6
       rental services.
  7
       CLAIM V: Discrimination In Violation of 42 § 3604(c) As To NSA
  8
       32.   Based on information, belief, and the facts plead at ¶¶ 8 – 26 above and
  9
       elsewhere herein, Plaintiffs herein alleges that Defendants caused Plaintiffs to suffer
  10
       the injury of discrimination since Defendants violated 42 U.S.C. §§ 3604 (c) with
  11
       respect to its notices, statements, and advertisements (“NSA”). Plaintiffs allege that
  12
       Defendants discriminated against them when Defendants made, printed, or
  13
       published, or caused to be made printed, or published notices, statements, or
  14
       advertisements (“NSA”) that suggest to an ordinary reader a preference to attract
  15
       tenants without disabilities. Defendants' Internet advertising regarding its rental
  16
       services has an unlawful disparate impact on Plaintiffs.
  17

  18
       SECOND CAUSE OF ACTION : Violation of California Fair Housing Act
  19
       33.     Failure to Provide Obvious Reasonable Accommodation and Modification:
  20
       Based on information, belief and the facts stated above at ¶¶ 8 – 26 above and
  21
       elsewhere in this complaint, Plaintiffs allege that Defendants refused to make
  22
       reasonable accommodations in rules, policies, practices, or services in violation of
  23
       CA Government Code sections 12927 and 12955.2, when these accommodations
  24
       may be necessary to afford a disabled person equal opportunity to use and enjoy
  25

  26
       Defendants’ rental services. As stated in detail above, Defendants refused to make

  27
       reasonable accommodations with the instant Plaintiffs and discriminated against each

  28

                          21
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 22 of 33 Page ID #:22



  1
       of them on the basis of disability.
  2

  3
       THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS- Claims Under
  4
       The Americans With Disabilities Act Of 1990
  5
       34.   ADA Standing:
  6
             ADA Title III does cover public and common use areas at housing
  7
       developments when these public areas are, by their nature, open to the general
  8
       public. An office providing rental services is open to the general public. (See U.S.
  9
       Department of Justice - ADA Title III Technical Assistance Section III-1.2000,
  10
       Illustration 3, rental office covered). The parking and paths of travel to the rental
  11
       office are also covered. See Section III–1.2000, ADA Title III Technical Assistance
  12
       Manual, http://www.ada.gov/taman3.html (“ILLUSTRATION 3: A private
  13
       residential apartment complex contains a rental office. The rental office is a place of
  14
       public accommodation”). See Kalani v Castle Village, LLC, 14 F.Supp.3d 1359,
  15
       1371 (E.D.Cal, 2014)[ citing Johnson v. Laura Dawn Apartments, LLC, 2012 WL
  16
       33040 at *1 n. 1 (E.D.Cal.2012) (Hollows, M.J.) (“[t]he leasing office of an
  17
       apartment is a place of public accommodation.] . In the present case, the named
  18
       Plaintiffs have sufficiently alleged that Defendants have an office at the Property that
  19
       provides rental services. Following prior sister Circuit Courts of Appeals decisions,
  20
       our Ninth Circuit Court very recently held that an ADA Plaintiff can be only a
  21
       “tester” and have standing. See Civil Rights Education & Enforcement Center v.
  22
       Hospitality Properties Trust, 867 F.3d 1093 (9th Cir. 2017) [the Ninth Circuit
  23
       CREEC court held (1) ADA “tester” standing is valid and a Plaintiff’s motivation for
  24
       visit is “irrelevant”, and (2) an ADA “deterrent effect doctrine” claim does not
  25
       require a Plaintiff to have a personal encounter with the barrier to equal access, only
  26
       to have knowledge of the barrier] citing Havens Realty Corp. v. Coleman, 455 U.S.
  27
       363, 372–74, 102 S.Ct. 1114 (1982); Smith v. Pacific Properties and Development
  28

                        22
                                                                                   COMPLAINT
                                                                                      CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 23 of 33 Page ID #:23



  1
       Corp, 358 F.3d 1097, 1102-1104 (9th Cir 2004); Chapman v. Pier 1 Imports (U.S.)
  2
       Inc., 631 F.3d 939 (9th Cir 2011, en banc); Houston v. Marod Supermarkets, Inc.,
  3
       733 F.3d 1323, 1335–37 (11th Cir. 2013); Colo. Cross Disability Coal. v.
  4
       Abercrombie & Fitch Co., 765 F.3d 1205, 1210–11 (10th Cir. 2014). In the present
  5
       case, the named Plaintiffs each have ADA standing. Plaintiffs have alleged that
  6
       Defendants discriminated against Plaintiffs in violation of ADA Title III statutes and
  7
       regulations as detailed further in the ADA claims stated below. As a result, the
  8
       named Plaintiffs have each suffered injury and each seek only injunctive and
  9
       declaratory relief pursuant to their ADA Claims.
  10
       CLAIM I: Auxiliary Aids – Failure To Effectively Communicate
  11
       35.   42 United States Code 12182(b)(2)(iii) states, "a failure to take such steps as
  12
       may be necessary to ensure that no individual with a disability is excluded, denied
  13
       services, segregated or otherwise treated differently than other individuals because of
  14
       the absence of auxiliary aids and services, unless the entity can demonstrate that
  15
       taking such steps would fundamentally alter the nature of the good, service, facility,
  16
       privilege, advantage, or accommodation being offered or would result in an undue
  17
       burden;..." Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this
  18
       complaint, Plaintiffs are informed, believe, and thereon allege that Defendants
  19

  20
       violated said provision. Plaintiffs set forth the factual basis for this claim most

  21
       specifically at ¶¶ 13 -14, 16-24 above. The ADA “applies to the services of a place

  22
       of public accommodation, not services in a place of public accommodation. To limit

  23
       the ADA to discrimination in the provision of services occurring on the premises of a

  24   public accommodation would contradict the plain language of the statute.” Nat’l
  25   Fed’n of the Blind v. Target Corp., 452 F. Supp. 2d 946, 953 (N.D. Cal. 2006)
  26   (emphasis added) (citing Weyer v. Twentieth Century Fox Film Corp., 198 F.3d
  27   1104, 1115 (9th Cir. 2000) [holding that “whatever goods or services the place
  28

                        23
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 24 of 33 Page ID #:24



  1
       provides, it cannot discriminate on the basis of disability in providing enjoyment of
  2
       those goods and services”]). An ADA plaintiff may challenge a business’ online
  3
       offerings as well. So long as there is a “nexus”—that is, “some connection between
  4
       the good or service complained of and an actual physical place”—a plaintiff may
  5
       challenge the digital offerings of an otherwise physical business. See Gorecki v.
  6
       Hobby Lobby Stores, Inc, 2017 WL 2957736, at *4 (C.D. Cal. June 15, 2017) [Case:
  7
       CV 17–1131–JFW (SKx)]. The ADA requires the Defendants to provide effective
  8
       communication to the instant Plaintiffs and to people with disabilities. In the
  9
       present case, Plaintiffs experienced and have knowledge that Defendants failed to
  10

  11
       have a required procedure to provide effective communication. Plaintiffs allege that

  12
       Defendants failed to train their staff on the way to use the auxiliary aids. Defendants

  13
       did not provide any auxiliary aid and the Defendants did not provide any reasonable

  14
       accommodation to the overt and obvious communication barriers, and failed to

  15   respond to Plaintiffs’ requests for accommodation. Plaintiffs are not demanding that
  16   Defendants provide a specific reasonable accommodation or a specific auxiliary aid.
  17   ADA law allows the Defendants to decide what auxiliary aid and reasonable
  18   accommodation will be provided. In this case, however, Defendants failed to
  19   provide any reasonable accommodation for the overt and obvious communication
  20   barriers to equal access to their rental services, failed to provide any auxiliary aid,
  21   and failed to provide any effective communication. Plaintiffs allege that Defendants’
  22   websites provide a contact number for the general public, but Defendants failed to
  23   provide Plaintiffs with the required effective communication using texting or other
  24   alternate means of communication for Plaintiffs and other people with a deaf
  25   condition or a speech condition. Defendants’ conduct discriminates against Plaintiff
  26   Club’s members that have hearing disabilities and Club’s members with speech
  27   disabilities. Defendants are required to provide, on Defendants’ websites, to provide
  28

                        24
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 25 of 33 Page ID #:25



  1
       a method to effectively communicate with Plaintiff Club members that have hearing
  2
       and speech disabilities, and other people that are deaf or have speech impairments.
  3

  4
       CLAIM II: Denial of Participation
  5
       36.   42 United States Code 12182(b)(1)(A)(i) states, "It shall be discriminatory to
  6
       subject an individual or class of individuals on the basis of a disability or disabilities
  7
       of such individual or class, directly, or through contractual, licensing, or other
  8
       arrangements, to a denial of the opportunity of the individual or class to participate in
  9
       or benefit from the goods, services, facilities, privileges, advantages, or
  10

  11
       accommodations of an entity." Based on the facts plead at ¶¶ 8 - 26 above and

  12
       elsewhere in this complaint, Plaintiffs are informed, believe, and thereon allege that

  13
       Defendants violated said provision. Plaintiffs set forth the factual basis for this claim

  14
       most specifically at ¶¶ 20-24 above. Defendants discriminated against Plaintiffs in

  15   violation of 42 United States Code 12182(b)(1)(A)(i) and 42 U.S.C. § 12188.
  16   CLAIM III: Participation in Unequal Benefit
  17   37.   Defendants provide unequal benefit for people with disabilities in violation of
  18   42 United States Code 12182(b)(1)(A)(ii) and 42 U.S.C. § 12188. Based on the facts
  19   plead at ¶¶ 8 - 26 above and elsewhere in this complaint, Plaintiffs are informed,
  20   believe, and thereon allege that Defendants discriminated against Plaintiffs in
  21   violation of said provision. Plaintiffs set forth the factual basis for this claim most
  22   specifically at ¶¶ 20-24 above.
  23   CLAIM IV: Separate Benefit
  24   38.   Defendants’ photographs discriminate against Plaintiffs in violation of 42
  25   United States Code 12182(b)(2)(A)(iii) and 42 U.S.C. § 12188. Based on the facts
  26   plead at ¶¶ 8 - 26 above and elsewhere in this complaint, Plaintiffs are informed,
  27   believe, and thereon allege that Defendants discriminated against Plaintiffs in
  28

                        25
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 26 of 33 Page ID #:26



  1
       violation of said provision. Plaintiffs set forth the factual basis for this claim most
  2
       specifically at ¶¶ 20-24 above.
  3
       CLAIM V: Integrated Settings
  4
       39.   Defendants’ rental services are not integrated for Plaintiffs and people with
  5
       disabilities in violation of 42 United States Code 12182(b)(1)(B) and 42 U.S.C. §
  6
       12188. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  7
       Plaintiffs are informed, believe, and thereon allege that Defendants discriminated
  8
       against Plaintiffs in violation of said provision. Plaintiffs set forth the factual basis
  9
       for this claim most specifically at ¶¶ 20-24 above.
  10
       CLAIM VI: Failure To Modify Practices, Policies And Procedures
  11
       40.   Defendants failed and refused to provide a reasonable alternative by
  12
       modifying its practices, policies, and procedures in that they failed to have a scheme,
  13
       plan, or design to accommodate Plaintiff Club, its Club members, the individual
  14
       named Plaintiff, and/or others similarly situated in utilizing Defendants' rental
  15
       services, at its websites and its office at the Property, in violation of 42 United States
  16

  17
       Code 12182(b)(2)(A)(ii) and 42 U.S.C. § 12188. Based on the facts plead at ¶¶ 8 - 26

  18
       above and elsewhere in this complaint, Plaintiffs are informed, believe, and thereon

  19
       allege that Defendants discriminated against Plaintiffs in violation of said provision.

  20
       Plaintiffs set forth the factual basis for this claim most specifically at ¶¶ 18-26 above.

  21
       CLAIM VII: Failure To Remove Architectural And Communication Barriers

  22
       41.   Plaintiffs allege that Defendants failed to remove architectural barrier and

  23
       communication barriers as required in violation of 42 United States Code

  24
       12182(b)(2)(A)(iv) and 42 U.S.C. § 12182. Based on the facts plead at ¶¶ 8 - 26

  25
       above and elsewhere in this complaint, Plaintiffs are informed, believe, and thereon

  26
       allege that Defendants discriminated against the named Individual Plaintiff in

  27
       violation of said provision. Plaintiffs set forth the factual basis for this claim most

  28

                        26
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 27 of 33 Page ID #:27



  1
       specifically at ¶¶ 8,9,20-24,25,26 above. The named Individual Plaintiff personally
  2
       reviewed all the information and photographs of Defendants’ property. As a result,
  3
       the named Individual Plaintiff has actual knowledge of the physical and
  4
       communication barriers that exist at Defendants’ Property. The named Individual
  5
       Plaintiff determined that the physical barriers that exist at Defendants’ property,
  6
       directly relate to his disabilities, and make it impossible or extremely difficult for
  7
       him to physically access Defendants’ on-site rental services at the Property. The
  8
       named Individual Plaintiff was deterred by his actual knowledge of the physical and
  9
       communication barriers that exist at Defendants’ Property which include but are not
  10
       limited to the barriers to facilities for disabled parking, exterior path of travel to the
  11
       office, the office entrance, and office interior, since said Defendants’ facilities were
  12
       not accessible because they failed to comply with the Federal ADA Accessibility
  13
       Guidelines (“ADAAG”) and California's Title 24 Building Code Requirements. See
  14
       ¶¶ 25 for details. The named Individual Plaintiff had actual knowledge of these
  15
       barriers and determined that it would be futile gesture for him to go to the Property
  16
       on the date that he had originally intended. The named Individual Plaintiff is
  17
       currently deterred from returning due to his knowledge of the barriers. At the end of
  18
       this action, the named Individual Plaintiff intends to return to Defendants’ physical
  19
       rental office location to obtain rental information and verify that the communication
  20
       and physical barriers to Defendants’ rental services are removed. Defendants failure
  21
       to remove the barriers to equal access constitutes discrimination against the named
  22
       Individual Plaintiff.
  23
       CLAIM VIII: Failure To Make Alterations Readily Accessible And Usable
  24
       42.   Defendants are required to make alterations to their facilities in such a manner
  25
       that, to the maximum extent feasible, the altered portions of the facility are readily
  26
       accessible to and usable by individuals with disabilities, including individuals who
  27
       use wheelchairs pursuant to 42 U.S.C. §12183(a)(2). Based on the facts plead at ¶¶ 8
  28

                        27
                                                                                     COMPLAINT
                                                                                        CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 28 of 33 Page ID #:28



  1
       - 26 above and elsewhere in this complaint, the named Plaintiffs are informed,
  2
       believe, and thereon allege that Defendants violated this provision. Plaintiffs allege
  3
       that Defendants altered their facility in a manner that affects or could affect the
  4
       usability of the facility or a part of the facility after January 26, 1992. In performing
  5
       the alteration, Plaintiffs allege tht Defendants failed to make the alteration in such a
  6
       manner that, to the maximum extent feasible, the altered portions of the facility are
  7
       readily accessible to and usable by individuals with disabilities, including individuals
  8
       who use wheelchairs, in violation of 42 U.S.C. §12183(a)(2).
  9
       CLAIM IX: Administrative Methods
  10
       43.   Plaintiffs are informed, believe, and thereon allege that Defendants contract
  11
       with website providers without making sure that the websites will be accessible to
  12
       people with disabilities in violation of 42 United States Code 12182(b)(1)(B) and 42
  13

  14
       U.S.C. § 12188. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this

  15
       complaint, Plaintiffs are informed, believe, and thereon allege that Defendants

  16
       discriminated against the named Individual Plaintiff in violation of said provision.

  17
       Plaintiffs set forth the factual basis for this claim most specifically at ¶¶18-26 above.

  18   CLAIM X: Screen Out
  19
       44.   Plaintiffs are informed, believe, and thereon allege that Defendants screened

  20
       out Plaintiffs and other people with disabilities in violation of 42 United States Code

  21
       12182(b)(2)(A)(i) and 42 U.S.C. § 12188. Based on the facts plead at ¶¶ 8 - 26

  22
       above and elsewhere in this complaint, Plaintiffs are informed, believe, and thereon
  23   allege that Defendants discriminated against the named Plaintiffs in violation of said
  24   provision. Plaintiffs set forth the factual basis for this claim most specifically at ¶¶ 8
  25   - 26 above. Defendants screened out the named Plaintiffs from its rental services and
  26   processes, because Defendants failed to remove architectural and communication
  27   barriers to its website and physical office, failed to provide required effective
  28

                        28
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 29 of 33 Page ID #:29



  1
       alternate communication methods, and failed to provide required auxiliary aids.
  2
       CLAIM XI: Denial Of Full And Equal Access
  3
       45.    Defendants are required to provide full and equal access to Defendants' rental
  4
       services, goods, facilities, privileges, advantages, or accommodations pursuant to 42
  5
       United States Code 12182(b) and 42 U.S.C. § 12188. Based on the facts plead at ¶¶
  6
       8 - 26 above and elsewhere in this complaint, Plaintiffs are informed, believe, and
  7
       thereon allege that Defendants discriminated against the named Plaintiffs in violation
  8
       of said provision. Plaintiffs set forth the factual basis for this claim most specifically
  9
       at ¶¶ 8 - 26 above.
  10

  11
       CLAIM XII: Failure To Investigate And Maintain Accessible Features
  12
       46.    Defendants made repairs and administrative changes which violated ADA and
  13
       its regulations. See ADA Title III Regulations Sec.36.211 Maintenance of accessible
  14
       features. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  15

  16
       Defendants failed to provide and then maintain any accessible features in its parking,

  17
       path of travel, rental office services and website rental services. Plaintiffs are

  18
       informed, believe, and thereon allege that Defendants discriminated against the

  19
       named Plaintiffs in violation of this provision.
  20   CLAIM XIII: Association
  21
       47.    Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  22
       Plaintiffs are informed, believe, and thereon allege that Defendants discriminated
  23
       against the named Plaintiffs in violation of 42 U.S.C. § 12182(b)(1)(E)
  24

  25         DISCRIMINATORY PRACTICES IN PUBLIC ACCOMMODATIONS
  26          FOURTH CAUSE OF ACTION: ONLY THE INDIVIDUALL NAMED
  27   PLAINTIFF AGAINST ALL DEFENDANTS - CLAIMS UNDER CALIFORNIA
  28

                        29
                                                                                    COMPLAINT
                                                                                       CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 30 of 33 Page ID #:30



  1
                                       ACCESSIBILITY LAWS
  2
       CLAIM I: Denial Of Full And Equal Access
  3
       48. Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint, the
  4
       named Individual Plaintiff was denied full and equal access to Defendants' goods.
  5
       services, facilities, privileges, advantages, or accommodations within a public
  6
       accommodation owned, leased, and/or operated by Defendants as required by Civil
  7
       Code Sections 54, 54.1, and specifically 54.1(d). The factual basis for this claim is at
  8
       18-28 above.
  9
       CLAIM II: Failure To Modify Practices, Policies And Procedures
  10
       49.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  11
       the named Individual Plaintiff was denied full and equal access to Defendants' goods.
  12
       Defendants failed and refused to provide a reasonable alternative by modifying its
  13
       practices, policies, and procedures in that they failed to have a scheme, plan, or
  14
       design to assist Plaintiff Members and/or others similarly situated in entering and
  15
       utilizing Defendants' services as required by Civil Code § 54.1. The factual basis for
  16
       this claim is at 18-28 above.
  17
       CLAIM III: Violation Of The Unruh Act
  18
       50.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  19
       the individual, the named Individual Plaintiff was denied full and equal access to
  20
       Defendants' goods. Defendants violated the CA Civil Code § 51 by specifically
  21
       failing to comply with Civil Code §51(f). Defendants' facility violated state
  22
       disability laws, the ANSI Standards, A117, and California's Title 24 Accessible
  23
       Building Code by failing to provide equal access to Defendants’ facilities.
  24
       Defendants did and continue to discriminate against Plaintiff Members in violation
  25
       of Civil Code §§ 51(f), and 52. The factual basis for this claim is at 18-28 above.
  26
                  Treble Damages Pursuant To California Accessibility Laws
  27
       51.   Based on the facts plead at ¶¶ 8 - 26 above and elsewhere in this complaint,
  28

                        30
                                                                                  COMPLAINT
                                                                                     CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 31 of 33 Page ID #:31



  1
       only the named Individual Plaintiff prays for an award of treble damages against
  2
       Defendants, and each of them, pursuant to California Civil Code sections 52(a) and
  3
       54.3(a). Defendants, each of them respectively, at times prior to and including the
  4
       day the named Individual Plaintiff attempted patronized Defendants’ facilities and
  5
       rental services, and continuing to the present time, knew that persons with physical
  6
       disabilities were denied their rights of equal access. Despite such knowledge,
  7
       Defendants, and each of them, failed and refused to take steps to comply with the
  8
       applicable access statutes; and despite knowledge of the resulting problems and
  9
       denial of civil rights thereby suffered by the named Individual Plaintiff. Defendants,
  10
       and each of them, have failed and refused to take action to grant full and equal access
  11
       to the individual Plaintiff in the respects complained of hereinabove. Defendants,
  12
       and each of them, have carried out a course of conduct of refusing to respond to, or
  13
       correct complaints about, denial of disabled access and have refused to comply with
  14
       their legal obligations to make Defendants’ public accommodation facilities and
  15
       rental services accessible pursuant to the ADAAG and Title 24 of the California
  16
       Code of Regulations (also known as the California Building Code). Such actions
  17
       and continuing course of conduct by Defendants in conscious disregard of the rights
  18
       and/or safety of the named Individual Plaintiff justify an award of treble damages
  19
       pursuant to sections 52(a) and 54.3(a) of the California Civil Code.
  20

  21
                         DEMAND FOR JUDGMENT FOR RELIEF:
  22
       A.    All named Plaintiffs seeks injunctive relief pursuant to 42 U.S.C. 3613(c) and
  23
       42 U.S.C. § 12188(a). Only the named Individual Plaintiff seeks injunctive relief
  24
       pursuant to CA Civil Code §52. Pursuant to 42 U.S.C. 3613(c), all Plaintiffs request
  25
       this court to enjoin Defendants to cease their discriminatory practices in housing
  26
       rental services, rental housing management services, and for Defendants to
  27
       implement written policies and methods to respond to reasonable accommodation
  28

                       31
                                                                                 COMPLAINT
                                                                                    CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 32 of 33 Page ID #:32



  1
       and reasonable modification requests. Pursuant to 42 U.S.C. § 12188(a), Plaintiffs
  2
       request this Court enjoin Defendants to remove all barriers to equal access to the
  3
       disabled Plaintiffs in, at, or on their facilities, including but not limited to
  4
       architectural and communicative barriers in the provision of Defendants’ rental
  5
       services. Plaintiffs do not seek injunctive relief pursuant to Cal. Civil Code §55 and
  6
       Plaintiffs do not seek attorneys’ fees pursuant to Cal. Civil Code §55. Plaintiffs do
  7
       not seek any relief at all pursuant to Cal. Civil Code §55.
  8
       B.     All named Plaintiffs seek actual damages pursuant to 42 U.S.C. 3613(c).
  9
       However, Plaintiff Club only seeks damages for itself. Plaintiff Club does not seek
  10
       damages on behalf of its members;
  11
       C. Only the named Individual Plaintiff seeks recovery of actual damages pursuant
  12
       to Cal. Civil Code §§ 52 or 54.3;
  13
       D.     Only the named Individual Plaintiff seeks $4,000 in minimum statutory
  14
       damages pursuant to Cal. Civil Code § 52 for each and every offense of Civil Code §
  15
       51, pursuant to Munson v. Del Taco, (June 2009) 46 Cal. 4th 661;
  16
       E.     In the alternative to the damages pursuant to Cal. Civil Code § 52 in Paragraph
  17
       C above, only the named individual Plaintiff seeks $1,000 in minimum statutory
  18
       damages pursuant to Cal. Civil Code § 54.3 for each and every offense of Civil Code
  19
       § 54.1;
  20
       F.     All named Plaintiffs seek attorneys' fees pursuant to 42 U.S.C. 3613(c)(2), 42
  21
       U.S.C. § 12205, and Cal. Civil Code §§ 52, 54.3;
  22
       G.     Only the named individual Plaintiff seeks treble damages pursuant to Cal.
  23
       Civil Code §§ 52(a) or 54.3(a);
  24
       H.     The named Plaintiffs are seeking perspective injunctive relief to require the
  25
       Defendants to provide obvious reasonable accommodations, to provide the required
  26
       auxiliary aids and to modify Defendants’ procedures, practices, and policies of the
  27
       Defendants in the provision of Defendants’ rental services. Without perspective
  28

                         32
                                                                                      COMPLAINT
                                                                                         CASE #
Case 2:21-cv-04017-DMG-KS Document 1 Filed 05/13/21 Page 33 of 33 Page ID #:33



  1
       relief the Plaintiffs will suffer future harm.
  2
       I.    All named Plaintiffs seek a Jury Trial and;
  3
       J.    For such other further relief as the court deems proper.
  4

  5    Respectfully submitted:
  6
                                                        LIGHTNING LAW, APC
  7
       Dated: May 12, 2021
  8
                                                By:     /s/David C. Wakefield
  9                                                     DAVID C. WAKEFIELD, ESQ.
  10
                                                        Attorney for Plaintiffs

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                        33
                                                                             COMPLAINT
                                                                                CASE #
